Citation Nr: 1224690	
Decision Date: 07/17/12    Archive Date: 07/20/12

DOCKET NO.  09-38 262	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the right hand.

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the left hand.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the right foot.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for cold injury residuals of the left foot.

5.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a back disorder.

6.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an ankle disorder.

7.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for pseudofolliculitis barbae (PFB).

8.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a vision disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from June 1976 to September 1992.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In September 2010, the Veteran submitted additional evidence in the form of private treatment records.  He waived review of the newly submitted evidence by the agency of original jurisdiction (AOJ).  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

By the decision below, previously denied claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder are reopened.  The five underlying claims of service connection, along with the claims to reopen entitlement to service connection for a back disorder, an ankle disorder, and PFB, are the subject of a remand that follows the decision.


FINDINGS OF FACT

1.  By a March 2004 decision, the Board denied the Veteran's claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder.

2.  Evidence received since the March 2004 Board decision relates to an unestablished fact necessary to substantiate the claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder, and it raises a reasonable possibility of substantiating the underlying claims.


CONCLUSIONS OF LAW

1.  The March 2004 Board decision, which denied the Veteran's claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder, is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

2.  New and material evidence sufficient to reopen the previously denied claim of service connection for cold injury residuals of the right hand has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

3.  New and material evidence sufficient to reopen the previously denied claim of service connection for cold injury residuals of the left hand has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

4.  New and material evidence sufficient to reopen the previously denied claim of service connection for cold injury residuals of the right foot has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

5.  New and material evidence sufficient to reopen the previously denied claim of service connection for cold injury residuals of the left foot has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).

6.  New and material evidence sufficient to reopen the previously denied claim of service connection for a vision disorder has been received.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156, 20.1105 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board reopens previously denied claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder.  These awards represent a grant of the benefits sought on appeal, at least in the context of reopening the five previously denied claims.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this aspect of these issues.


II. Background and Reopening a Previously Denied Claim

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  

The Veteran originally submitted an application for benefits in December 2001, which included claims of service connection for cold injury residuals of the hands and feet, and for vision problems.  By a May 2002 rating decision, the RO denied the claims.  The Veteran appealed the denials to the Board.  By a March 2004 decision, the Board denied the Veteran's claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder.  The March 2004 Board decision is final.  38 U.S.C.A. § 7104(b) (West 2002); 38 C.F.R. § 20.1100 (2004).

In August 2006, the Veteran submitted a statement that was taken by the RO as a petition to reopen the previously denied claims.  The February 2008 rating decision denied the claims to reopen because new and material evidence had not been submitted.  The Veteran's appeal of this decision forms the basis of the present appeal.  At no time during the adjudication process has the RO reopened the claims and addressed the merits.

Additionally, in June 2004 and January 2005, the Veteran filed a Motion for Reconsideration of the Board's March 2004 decision.  See 38 C.F.R. §§ 20.1000, 20.1001 (2011).  However, the Board denied the Motion for Reconsideration in October 2011.

The Board must determine whether new and material evidence has been presented before it can reopen a claim to re-adjudicate the issue going to the merits.  The issue of reopening a claim goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  In other words, the Board is required to first consider whether new and material evidence is presented before the merits of a claim can be considered regardless of the RO's action.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).

VA may reopen and review a claim, which has been previously denied by the Board, if new and material evidence is submitted by or on behalf of a claimant.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. §§ 3.156(a), 20.1105 (2011).  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether new and material evidence has been received, VA must initially decide whether evidence associated with the claims file since the prior final denial is, in fact, new.  As indicated by the regulation cited above, and by case law, new evidence is that which was not of record at the time of the last final disallowance (on any basis) of the claim, and is not merely cumulative of other evidence that was then of record.  This analysis is undertaken by comparing newly received evidence with the evidence previously of record.  After evidence is determined to be new, the next question is whether it is material.

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156(a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  Here, the last final denial pertinent to the claims now under consideration is the March 2004 Board decision.  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

III. Analysis

Cold Injury Residual Claims

The evidence of record at the time of the March 2004 Board decision included:  service treatment records; post-service treatment records from military facilities, dated from November 1996 to June 2001; and an application for benefits and statements from the Veteran.

New evidence added to the record since the March 2004 decision includes:  service personnel records; VA examination reports, dated in January 2005 and April 2010; post-service treatment records from military facilities, dated from April 1999 to April 2009; and statements and hearing testimony from the Veteran.

In the March 2004 decision, the Board denied the Veteran's four cold injury residual claims after it was determined that none of the three elements of a service connection claim had been met.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  As to a current disability, the Board found that there was no competent medical evidence that the Veteran suffered from current cold injury residuals of the hands and feet.  Additionally, the Board found that the evidence did not establish an in-service disease or injury.  Although the service records were replete with evidence of complaints of symptoms related to the hands and feet, the Board stated that the objective medical evidence repeatedly showed the hands and feet to be essentially normal.  Lastly, the Board found that there was no nexus between a current disability and service because of the long time period between service and the filing of a claim, and because there was no medical opinion that provided a link between the two.

A review of the new evidence added to the record since the March 2004 Board decision reveals that the Veteran has sought treatment for skin problems affecting his hands and feet.  Post-service treatment records in 2006 and 2007 from military facilities show complaints of pain, swelling, cracking, itching, lesions, and hyperpigmentation.  It was noted that the Veteran had a history of a cold weather injury and an assessment was made of dermatitis.  A treating physician thought the dermatitis could possibly be cold weather related, but it was also indicated that the etiology was unknown.  

In a July 2008 medical certificate, Dr. S.Z. noted a history of the Veteran freezing his hands and feet in 1976 in the service and complaints of numbness and swelling since that time.  Dr. S.Z. indicated that it was very likely that the Veteran's complaints were connected to the reported freezing because the evidence failed to yield any other cause.  

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because the evidence tends to show that the Veteran currently experiences problems with his hands and feet that may be related to a cold injury during service.  When the claim was previously denied by the Board on the merits, the determination was that the evidence showed that there was no current disability or a relationship to service.  Thus, the evidence relates to an unestablished fact necessary to substantiate the four claims and it raises a reasonable possibility of substantiating the claims.  This finding is consistent with Shade because, when considered with the other evidence of record, the new evidence triggers VA's duty to assist the Veteran with the scheduling of a VA examination under 38 C.F.R. § 3.159(c)(4).  Accordingly, the claims of entitlement to service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot are reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  The underlying claims are addressed further in the remand section.

Vision Disorder

In regards to the vision disorder claim, the evidence of record at the time of the March 2004 Board decision, and the evidence added since, is identical to that detailed in the cold injury residuals section above.

In the March 2004 decision, the Board noted that the service treatment records showed that the Veteran complained of eye pain in May 1978 and that he was seen for eye consultations during service.  However, the Board found that the current disability element of the service connection claim was not met.  The evidence showed that the Veteran had been diagnosed with hyperopia and astigmatism.  The Board noted that refractive error of the eye is not a disease or injury for disability compensation purposes.  See 38 C.F.R. §§ 3.303(c), 4.9 (2011).  Additionally, the Board found that nothing in the evidence indicated that the Veteran's eyes were affected by injury or disease in service, or that his congenital vision disorder was worsened beyond its normal progress by service.

The new evidence of record contains treatment records from March 2007 that show a complaint of left eye pain.  An eye consultation revealed diagnoses of dry eye syndrome, presbyopia, refractive error, and astigmatism.  In July 2008, ophthalmologist C.M., provided diagnoses of dry eye syndrome, blepharitis, hyperopia, presbyopia, and incipient cataract.

The Board finds that this evidence is new because it was not previously before VA decision makers.  The evidence is also material because, although the Veteran continues to be diagnosed with refractive error of the eyes, he may also have a non-refractive error eye disorder.  When the claim was previously denied by the Board on the merits, the determination was that no other diagnosis of a current vision disorder could be identified.  Thus, the evidence relates to an unestablished fact necessary to substantiate the claim and it raises a reasonable possibility of substantiating the claim.  This finding is consistent with the low threshold set forth in Shade for reopening a previously denied claim.  Accordingly, the claim of entitlement to service connection for a vision disorder is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1105.  The underlying claim is addressed further in the remand section.



ORDER

The Veteran's claim of service connection for cold injury residuals of the right hand is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for cold injury residuals of the left hand is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for cold injury residuals of the right foot is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for cold injury residuals of the left foot is reopened; to this limited extent, the appeal of this issue is granted.

The Veteran's claim of service connection for a vision disorder is reopened; to this limited extent, the appeal of this issue is granted.


REMAND

A remand is warranted for the claims of service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder.  Given that the Board has found that these five claims should be reopened, the AOJ must adjudicate the claims on the merits in the first instance.  See, e.g., Bernard v. Brown, 4 Vet. App. 384, 393 (1993).

VA will provide a medical examination when there is:  (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies; and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability; but insufficient competent medical evidence on file for VA to make a decision on the claim.  See 38 U.S.C.A. § 5103A(d)(2) (West 2002); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Veteran has yet to be afforded a VA examination for his cold injury residuals claims or his vision disorder claim.  

The Veteran's service treatment records show multiple instances of complaints of problems with his hands and feet.  The complaints generally coincide with the Veteran reporting a history of cold weather injuries to his hands and feet in 1976 and 1977.  At a hearing before the Board in January 2011, he testified that a cold weather injury of his feet occurred in 1976 when he wore wet socks and boots during cold weather training in Germany.  He also stated that, in 1977, he participated in an operation along the Czech and East German border during a snowstorm.  The Veteran recalled that his hands swelled up after the unit's heater malfunctioned.

In view of the information in the service treatment records and the hearing testimony, together with the evidence in the post-service treatment records, including Dr. S.Z.'s July 2008 medical certificate, the Board finds that a VA examination is warranted on remand for the four cold injury residuals claims.  See McLendon, 20 Vet. App. at 81.  In addition to identifying any current disability of the hands and feet that is a residual of a cold injury, a medical opinion should be provided as to whether the Veteran has such a disability that had its clinical onset during, or is otherwise related to, his active military service.

As to the vision disorder claim, a May 1978 service record shows a complaint of left eye pain with an assessment of resolved irritation.  At his hearing, the Veteran suggested that exposure to radar radiation during service may have caused his current eye problems.  As noted previously, in addition to refractive error, more recent treatment records show diagnoses of dry eye syndrome, blepharitis, and incipient cataract.  Given this evidence, the Board also finds that a VA eye examination is warranted on remand for the vision disorder claim.  In addition to identifying any current eye disorder, a medical opinion should be provided as to whether the Veteran has such a disorder that had its clinical onset during, or is otherwise related to, his active military service.

Also, at his hearing, the Veteran testified that he no longer was receiving treatment through military medical facilities.  He had moved to Florida and was receiving treatment at the VA Outpatient Clinic (OPC) in Jacksonville, Florida.  All records from this facility should be obtained on remand.  See 38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c)(2).  See also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (holding that documents which are generated by VA agents or employees are in constructive possession of VA, and as such, should be obtained and included in the record).

Lastly, the Veteran stated that he underwent an eye evaluation at a Wal-Mart.  This apparently occurred in 2010 or 2011.  Arrangements should be made on remand to request and obtain the evaluation report.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's treatment records from the Jacksonville VAOPC and associate the records with the claims folder.

2.  Make arrangements to request and obtain an eye evaluation report from Wal-Mart dated in 2010 or 2011.  Obtain a release from the Veteran as necessary.

3.  Notify the Veteran of the results of the record requests.  If records are not received from any source, follow the notification procedures of 38 C.F.R. § 3.159(e).

4.  Thereafter, schedule the Veteran for an appropriate VA examination to determine the nature and etiology of any cold injury residual affecting the hands and feet.  The claims folder, to include a copy of this remand, must be made available and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide the diagnoses of all current hand and foot disabilities that could be a residual of a cold injury.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current hand and/or foot disability had its clinical onset during active service or is related to any in-service disease, event, or injury.  An opinion should be provided for each identified disability.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

5.  Also, schedule the Veteran for a VA eye examination to determine the nature and etiology of any vision disorder.  The claims folder, to include a copy of this remand, must be made available and reviewed by the examiner in conjunction with the examination.  Any indicated tests should be performed.

Based upon the examination results and a review of the claims folder, the examiner should provide the diagnoses of all current vision disorders.

The examiner should then provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current vision disorder that is not refractive error had its clinical onset during active service or is related to any in-service disease, event, or injury.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

6.  After the requested examinations have been completed, the reports should be reviewed to ensure that they are in complete compliance with the directives of this remand.  If a report is deficient in any manner, it should be returned to the examiner for corrective action.

7.  Finally, after undertaking any other development deemed appropriate, adjudicate on the merits the issues of entitlement to service connection for cold injury residuals of the right hand, cold injury residuals of the left hand, cold injury residuals of the right foot, cold injury residuals of the left foot, and a vision disorder.  Also, re-adjudicate the issues of whether new and material evidence has been received to reopen claims of entitlement to service connection for a back disorder, an ankle disorder, and PFB.  If any benefit sought is not granted, furnish the Veteran with a supplemental statement of the case and afford him an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the Veteran until he is notified by VA.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


